Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sillick (‘550) or the UK Patent to Singh et al (‘804) in view of the UK patent application to Young et al (‘997) or US Patent to Giles (‘848).
Sillick discloses a method of performing a marine geophysical survey.  The method includes towing a plurality of sensor streamers (20) behind a tow vessel (10), each sensor streamer coupled to the tow vessel by a respective lead-in cable (18), towing, by the tow vessel (10), respective seismic sources (32A, 32B) by tow cables (30A, 30B), actuating the respective seismic sources (32A, 32B), and gathering seismic data by each of the sensor streamers (20).
Similarly, Singh et al discloses a method of performing a marine geophysical survey.  The method includes towing a plurality of sensor streamers (18) behind a tow vessel (11), each sensor streamer coupled to the tow vessel by a respective lead-in cable (17), towing, by the tow vessel (11), respective seismic sources (12) by tow 
The difference between independent claims 1 and 12 and either Singh et al or Sillick is the claims specify that the seismic sources are each pulled by “a lead vessel”.
Young et al discloses a method of performing a marine geophysical survey.  Of note with respect to the instant claim is the showing of seismic sources (33, 35, 37, 39) each pulled by a lead vessel (swivel tee connectors 49, 51, 53, 55, respectively) therefore permitting a wide range of sub-array source configurations to be employed.  
Giles discloses a method of performing a marine geophysical survey for mapping relatively thick seismic beds.  Of note with respect to the instant claim is the showing of seismic sources (20a-20g) each pulled by a lead vessel (18a-18g).
Therefore, in view of either Giles or Young et al, it would have been obvious to one of ordinary skill in the art to have modified the methods of either Singh et al or Sillick by using seismic sources that are each pulled by a lead vessel so as to provide for a wide range of source configurations to be employed for mapping relatively thick seismic beds.  Claims 1 and 12 are so rejected.
Per claims 2 and 3, see either Giles or young et al.
Per claims 8, 9, 13 and 14, see the combination of Sillick or Singh et al and Young et al or US Patent to Giles.

4.	Claims 4-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sillick (‘550) or the UK Patent to Singh et al (‘804) in view of the UK patent application to Young et al (‘997) or US Patent to Giles (‘848), as applied to claim 1 the PG-Publications to Etienne et al (‘607) or Abma et al (‘991).
Per claims 4-7, 15 and 16, Etienne et al (see paragraph 0158) and Abma et al (see paragraph 0024) each teaches that simultaneous, random and/or sequential actuation of seismic sources is well known in the art for reducing signal artifacting such that it would have been obvious to one of ordinary skill in the art to further improve the methods of Sillick or Singh et al to actuate the multiple seismic sources in a sequential, random, pseudo-random and/or simultaneous manner.

Allowable Subject Matter
5.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl